 Case: 2:21-cv-01902-EAS-CMV Doc #: 16 Filed: 08/05/21 Page: 1 of 1 PAGEID #: 65




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

JENNAFER SANCHO,

                Plaintiff,
                                              Case No. 2:21-cv-1902
        v.                                    JUDGE EDMUND A. SARGUS, JR.
                                              Magistrate Judge Chelsey M. Vascura
CONTINENTAL FINANCE COMPANY,

                Defendants.

                                          ORDER

        Plaintiff Jennafer Sancho and Defendant Trans Union, LLC, have filed a stipulation of

dismissal with prejudice. (ECF No. 15). Accordingly, this case is DISMISSED. Plaintiff Sancho

and Defendant Trans Union, LLC, are to bear their own costs and attorneys’ fees. The Clerk is

directed to close this case.

    IT IS SO ORDERED.



    8/5/2021                                 s/Edmund A. Sargus, Jr.
    DATE                                     EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE
